Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 1 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 2 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 3 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 4 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 5 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 6 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 7 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 8 of 9
Case 2:08-bk-10277-BB   Doc 3328 Filed 08/15/19 Entered 08/20/19 16:07:14   Desc
                          Main Document    Page 9 of 9
